Blandeord, Justice.
The plaintiff in error was indicted and found guilty of the offense of larceny from the house in the superior court of Bibb county. Upon the refusal of a new trial, moved for by him, he filed his bill of ^ :& *32writ of error to this court to review and reverse that ruling.
1. The main ground of error insisted on is that the court erred in certain responses he made to suggestions and inquiries made by the jury. One of the jury :■ “ As to his guilt, if he appropriated it at first,-or in the use of it after-wards.” The court replied: “The only question is, whether he took it with the intention to appropriate it to his own use, or whether she consented to his taking it. If he took it privately without her knowledge or consent, then it would be larceny; if she gave it to him, or agreed for him to use it, then it would not be larceny.” The court then further instructed the jury as follows: “ When he took it, did he intend to steal it ? Did he do it without her knowledge ?” Several other matters passed between the court and the jury, much to the same effect as the foregoing, but it is not necessary to state the same here, as we are satisfied that all the responses made by the court to the inquiries of the jury were right and proper, and his instructions to the jury were also legal and proper. Indeed, we think that the court might have gone further and instructed the jury that, if the accused took the ring without the knowledge and consent of the owner, and did afterwards appropriate the same to his own use, then he was guilty of larceny, as the jury would be authorized to infer that he took the ring with intent to steal the same.
2. There was no error in receiving the verdict in the absence of prisoner’s counsel, the prisoner being present.
3. The verdict of the jury is amply sustained by the evidence, and the judgment of the court is affirmed.
Judgment affirmed.